Order entered January 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00924-CR

                            ROGELIO ROGER SOTO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-35886-T

                                             ORDER
       The Court REINSTATES the appeals.

       On January 18, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. Appellant’s brief, however, was filed on December 14,

2012, but inadvertently was not added to the Court’s case management system. Accordingly, we

VACATE the January 18, 2013 order requiring findings.

       The State’s brief is due within thirty days of the date of this order.




                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE